UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              3/6/2020
                                                                       :
VARGAZ SANCHEZ et. al.,                                                :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   19-cv-02179 (LJL)
                  -v-                                                  :
                                                                       :       ORDER
LIVE POULTRY FARM CORP. et al.,                                        :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:


        The parties appeared by telephone for a conference on March 5, 2020. During that
conference, the parties represented that written discovery is complete, that Defendants intend
only to seek to depose two witnesses, and that Plaintiff intends to seek to depose three witnesses.
In addition, the corporate defendant was informed that corporations cannot appear pro se in this
courthouse and of the risk that the failure of new counsel to file an appearance could result in
default. Accordingly, and based on counsel’s representations and all prior correspondence, the
Court finds good cause for the pending withdrawal motions and that granting those motions
would not unduly delay the proceedings, IT IS THEREFORE ORDERED:



        1. The motion of Jaclene Rosemary Troisi to withdraw as attorney (Dkt. No. 43) is
           GRANTED, effective immediately.

        2. The motions of Anthony R. Portesy and Abramham Hamra to withdraw as attorney
           (Dkt. No. 36) are GRANTED, effective on April 5, 2020. Messrs. Portesy and Hamra
           are further ORDERED to provide plaintiff’s counsel and the Court with the mail
           address, email address, and telephone number of all individual Defendants.

        3. All further proceedings, including discovery are hereby STAYED until April 5, 2020.
       4. The status conference currently set for April 21, 2020 shall proceed at 4:00 p.m. in
          Courtroom 15C of the United States Courthouse at 500 Pearl Street, New York, NY
          10007. All other dates and deadlines are cancelled pending further order of the Court.

       The corporate defendant, Live Poultry Farm Corp., is hereby put on notice that the failure
of counsel to appear on its behalf on or prior to April 5, 2020, could result in a default.



       SO ORDERED



Dated: March 6, 2020                             __________________________________
New York, New York                                          LEWIS J. LIMAN
                                                        United States District Judge




                                                   2
